Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The term “mechanical connection means” use the word “means” therefore it is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitajima et al. (US 2007/0123756 (provided in the IDS)). 

3.	Addressing claim 1, Kitajima discloses: a device for detecting atrial fibrillation of a subject, comprising a member including:
mechanical connection means to wearably connect the member to a subject (see Figs. 6,8,10, 12 and [0069]; 21-21a adhesive tape/layer); 
an optical sensor arranged to measure a signal representing a blood perfusion parameter of the subject (see [0040], [0042] and [0045]; light/optical sensor 30); 
the optical sensor and mechanical connection means located at such relative positions that when the mechanical connection means connects the member to the subject, the optical sensor operatively faces the subject (see [0067]);
wherein the device is configured to detect atrial fibrillation of the subject based on a signal measured by the optical sensor (see [0125]).

4.	Addressing claims 2-5 and 7, Kitajima discloses:
wherein the optical sensor is a laser Doppler flowmetry sensor or a pulse oximetry sensor (see [0053-0054]);
wherein the mechanical connection means includes comprise an area of adherent material arranged to adhere the member to the subject (see [0069]; adhesive layer); 
wherein the adherent material is configured to adhere to a nail or false nail of the subject; the optical sensor and the adherent material being arranged at such relative positions that when the adherent material adheres to a nail or false nail of the subject, the optical sensor operatively faces the nail or false nail and is pulled towards the nail or false nail by the adherent material (see Figs. 4B, 6-7A, 8-10 and 12);
wherein the optical sensor and the adherent material are arranged in such relative positions that in use the relative positions of the nail or false nail and the optical sensor are fixed (see Figs. 4B, 6-7A, 8-10 and 12; the adhesive layer is tape and wrap around patient finger nail);
a processing unit arranged configured to extract RR intervals from the signal and to detect atrial fibrillation based on the extracted RR intervals (see [0124-0125]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)).

	7.	Addressing claims 8-9 and 11, Kitajima’s device does not discloses wherein the device includes a plurality of members, a first member of the plurality of members including the optical sensor; wherein the functionality of the device is split over the plurality of members; wherein the plurality of members includes a second member, the second member including comprising a processing unit arranged to process the signal for detecting atrial fibrillation and wherein each member of the plurality of members includes an individual area of adherent material arranged to adhere the corresponding member to the subject. However, this is an obvious designer choice as seen in applicant’s specification discloses two embodiments (designer choices) (see [0087-0088]). Kitajima discloses a prior art with two members (see Fig. 25 and [0002]; the probe 101 is the optical sensor and the main body 102 include a processing unit arranged to process the signal for detecting atrial fibrillation; the wristband, cable and the finger probe (finger cot) is the adherent material arranged to adhere the corresponding member to the subject). 

s  6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)) and in view of Sun et al. (WO 2007/117889 (provided in the IDS)).

9.	Addressing claims 6 and 10, Kitajima does not disclose false nail. However, this is a designer choice as applicant discloses in the specification and claim 4 that the sensor could faces the nail or false nail therefore the device does not require to include false nail. Sun explicitly discloses using false nail (see [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to use false nail because this an obvious designer choice that allow for sensing probe to fit into patient’s finger/fingernail (see [0006]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793